Case 2:19-cr-00119-JDC-KK Document 26 Filed 08/15/19 Page 1 of 2 PageID #: 39



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                     CASE NO. 2:19-CR-00119-01

VERSUS                                       JUDGE JAMES D. CAIN, JR.

ROBERT HAMMAC (01)                           MAGISTRATE JUDGE KAY

                                  MINUTES OF COURT:
                                  Change of Plea Hearing
 Date:               August 15, 2019        Presiding: Judge James D. Cain, Jr.
 Court Opened:       10:42 A.M.             Courtroom Deputy: Tina Benoit
 Court Adjourned:    11:01 A.M.             Court Reporter:      D D Juranka
 Statistical Time:   /19                    Courtroom:           CR4
                                            Probation Officer:   Clint Mitchell

                                  APPEARANCES
 Jamilla A Bynog (AUSA); Mary J Hahn    For   United States of America
 Cristie Gautreaux Gibbens (AFPD)       For   Robert Hammac (01), Defendant
                                              (LOCATION RELEASE)
 Robert Hammac (01)                           Defendant (LOCATION RELEASE)

                                     PROCEEDINGS

Indictment reading waived
Defendant advised of charges, maximum penalties and rights
Plea of guilty to count1 of the Bill of Information
Defendant under oath
Defendant advised of Rule 11 rights
Factual basis for the plea submitted
Defendant acknowledged understanding of the charge and the maximum penalty & rights
Plea of guilty accepted and judgment rendered

FILINGS:
Waiver of Indictment
Plea Agreement
Understanding of Maximum Penalty and Constitutional Rights
Stipulation in Support of Guilty Plea
Elements of the Offense
Case 2:19-cr-00119-JDC-KK Document 26 Filed 08/15/19 Page 2 of 2 PageID #: 40



RULINGS/COMMENTS: Presentence report ordered. The SENTENCING is hereby set for
Friday, November 14, 2019 at 10:00 a.m. in Lake Charles, LA before Judge James D. Cain Jr.,
Courtroom #4.

IT IS ORDERED that the defendant is hereby released pending sentencing.
